United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3624
                                   ___________

Thomas James Erickson,               *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
United States Post Office;           *
Ione Smischney; Kalene Schultz;      * [UNPUBLISHED]
Natalie Sorvari; Marilyn Doe,        *
                                     *
            Appellees.               *
                                ___________

                             Submitted: September 28, 2007
                                Filed: October 12, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges
                        ___________

PER CURIAM.

       Thomas James Erickson appeals from the district court's1 dismissal of his pro
se civil complaint in which he alleged that the United States Postal Service, through
four of its Minnesota employees, wrongfully refused to deliver his mail or hold it for
pick-up. Upon de novo review, see Goodin v. U.S. Postal Inspection Serv., 444 F.3d


      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, Chief United States Magistrate Judge for the District of Minnesota.
998, 1000 (8th Cir. 2006), cert. denied, 127 S. Ct. 930 (2007), we conclude that the
district court properly dismissed Erickson’s complaint for lack of subject-matter
jurisdiction because the Postal Regulatory Commission has exclusive jurisdiction over
Erickson’s claims regarding postal rates and services. See 39 U.S.C. § 3662; LeMay
v. U.S. Postal Serv., 450 F.3d 797, 799-800 (8th Cir. 2006).

       We modify the dismissal to be without prejudice, see Hernandez v. Conriv
Realty Assocs., 182 F.3d 121, 123-24 (2d Cir. 1999) (Article III deprives federal
courts of power to dismiss case with prejudice where subject matter jurisdiction does
not exist), and affirm the judgment as modified. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-